Case 0:20-cv-60711-RS Document 13 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60711-CIV-SMITH/REID

 MICHAEL LIVEAL SCOTT,

         Petitioner,
 vs.

 MARK S. INCH,

         Respondent.
                                                      /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         This matter came before the Court upon the Report of Magistrate Judge [DE 12], in which

 she recommends denying without prejudice Petitioner’s federal habeas petition for failure to

 comply with the Court’s order and failure to prosecute, denying a certificate of appealability, and

 closing the case. Petitioner has not filed objections to the Report of Magistrate Judge. Having

 reviewed, de novo, the Report of Magistrate Judge and the record, and given that there are no

 objections, it is

         ORDERED that:

         1) The Report of Magistrate Judge [DE 12] is AFFIRMED and ADOPTED and

 incorporated by reference into this Court’s Order.

         2) Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

 State Custody [DE 1] is DENIED without prejudice, except as to the federal statute of limitations

 or other procedural defenses which may apply.

         3) All pending motions not otherwise ruled upon are DENIED as moot.

         4) A certificate of appealability is DENIED.
Case 0:20-cv-60711-RS Document 13 Entered on FLSD Docket 11/02/2020 Page 2 of 2




       5) This case is CLOSED.

       DONE and ORDERED in Fort Lauderdale, Florida, this 30th day of October, 2020.




 cc:   All Counsel of Record
